Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
2.	The Amendment filed 16 August 2021 has been received and entered in full.  Claims 16 and 24 have been amended, claims 22-23 have been cancelled, and claim 30 has been added. Newly added claim 30 will be examined as it fits under the rubric of the elected invention. Therefore, claims 16, 18 and 24-30 are pending and the subject of this Office Action. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Objections and/or Rejections
4.	The objection to the Specification, as set forth at pg. 3 of the previous Office action (mailed 17 May 2021), is withdrawn in view of Applicant’s amendment to the Specification (filed 16 August 2021).
5.	The objection to claim 6, as set forth at pg. 4 of the previous Office action (mailed 17 May 2021), is withdrawn in view of Applicant’s amendment of said claim (filed 16 August 2021).
6.	The rejection of claims 22-23 under 35 USC § 101, as set forth at pp. 4-8 of the previous Office action (mailed 17 May 2021), is moot in view of Applicant’s cancelation of said claims (filed 16 August 2021).


Maintained and/or New Objections and/or Rejections
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 16, 18 and 25-29 remain rejected, and newly added claim 30 is rejected, under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The basis for this rejection is set forth at pp. 4-8 of the previous Office action (mailed 17 May 2021). Applicant is directed to "2014 Evaluating Subject Matter Analysis of Process Claims Involving Laws of Nature", March 2014 Update, "2014 Interim Guidance on Patent Subject Matter Eligibility", Federal Register, 16 December 2014 and Federal Register, 7 January 2019.
10.	The guidance addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116.

12.	Our conclusion rests upon an examination of the particular claims before us in light of the Court's precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility "depend simply on the draftsman's art" without reference to the "principles underlying the prohibition against patents for [natural laws]." Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112-120; Benson, supra, at 71 -72. And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an "inventive concept," sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at_(slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or adding 'insignificant post solution activity'" (quoting Diehr, supra, at 191-192)). (Emphasis added).
13.	We find that the process claims at issue here do not satisfy these conditions. In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-
14.	Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 16, 18 and 25-30 are determined to be directed to a law of nature/natural principle, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:
15.	The Guidelines (as presented in the Federal Register, 1/7/2019) set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
16.	Question 1: The instant claims are directed to a statutory patent-eligible subject matter category, a method for determining whether a patient has, or is at risk, of having or developing an autoimmune disease or for assessing the severity or predicting the outcome of an autoimmune disease, wherein said in vitro method comprises a step of detecting or quantifying, in a biological sample obtained from said patient, an immune anti-IL~2 response (claim 16).

17.	Question 2(a), Prong One: Do the claims recite a judicial exception (JE), a law of nature. The instant claims recite a judicial exception, the relationship between an immune anti-IL-2 response and the diagnosis or risk of developing an autoimmune disease or the relationship between an immune anti-IL-2 response and the severity of or prognosis for an autoimmune disease.


19.	A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine and conventional activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation [see Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010) and Mayo v. Prometheus, 101 USPQ2d, 1961, US 2012].
20.	In Prometheus, the Court found that "[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Conventional or obvious”[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at_(slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional 

21.	Question 2(b): Does the Claim provide an Inventive Concept: The claims recite “detecting”, “quantifying”; “determining ', “assessing”, and “adjusting”; these are cognitive steps of evaluating laboratory results and constitute steps that add nothing significant to the claimed method. The Examiner notes that claim 16 recites “using a peptide consisting of amino acid sequence: - LTRMLTFKFYMPKKA (SEQ ID NO: 1), or -EFLNRWITFSQSIIS (SEG ID NO: 2). However, as they are only necessary elements required to uncover the law of nature, they cannot be considered “significantly more”. Claim 24 recites “adjusting” the response to exogenously administered IL-2 for therapeutic purposes. This is recited in a high degree and represents little more than instructions to the skilled practitioner to “apply the judicial exception”.

22.	Applicants’ inventive concept is a correlation; the claimed methods begin and end with a natural phenomenon and are directed to discovery and/or recognition of the novel correlation but not to a patentable invention.
These claims thus add nothing “substantially more” to the judicial exception

Response to Arguments
23.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.

25.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. While the peptides utilized in the claimed methods are arbitrary choices, the well-understood/routine/conventional criterion is only one of the criteria to be considered at step 2B. The MPEP at 2106.05 sets forth that beyond looking to whether something is routine and conventional, other factors are to be considered.  An example of a situation which is not ‘significantly more’ at step 2B is “[a]dding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature”.  In the instant case, the relationship disclosed in the instant Specification is that certain markers (B cells producing anti-IL2 autoantibodies, anti-IL2 antibodies, or IL2-specific T cells) are indicative of disease. Since the judicial exception is the relationship between the marker (B cells producing anti-IL2 autoantibodies, anti-IL2 antibodies, or IL2-specific T cells) and the diseases, the step of measuring the amount of auto-antibodies, B cells or T cells is a necessary  data gathering required to perform the recited correlation between the immune response and the diseases. The instant claims require detecting these markers by using essentially any assay that contacts one of the recited sequences, however the Specification discloses (See pp. 3-4) that the recited assays 
Therefore, given the generality of the steps, that it encompasses any standard assay that is well-known in the art, and the fact that using these peptides are required data-gather steps in order to uncover the law of nature, all weigh against there being something significantly more at step 2B.

Summary
26.	No claim is allowed.
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647
November 19, 2021